internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------- telephone number --------------------- refer reply to cc ita b02 plr-145068-10 date date ty --------------------------------- legend taxpayer date1 year1 year2 year3 disaster -------------------------------------------------- ----------------------- ------- ------- ------- ------------------------ accountant -------------------- date2 date3 date4 ---------------- ------------------- -------------------------- dear --------------------------- this ruling letter is in response to your letter dated date1 in your letter you requested an extension of time to make an election to report on your year1 amended income_tax return a disaster_loss sustained in year2 pursuant to sec_165 of the internal_revenue_code the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-145068-10 facts taxpayer a husband and wife operate rental properties that were damaged in year2 as a result of disaster the president of the united_states determined that the damage caused by disaster warranted assistance by the federal government under the robert t stafford disaster relief and emergency assistance act on date2 taxpayer contacted accountant to prepare an income_tax return for year2 at the time taxpayer did not have complete information such as loss verification reports from the small_business administration disaster processing unit to file the income_tax return for year2 and filed an extension for the year2 income_tax return accountant overlooked the deadline date3 to report taxpayer’s loss from disaster on a year1 amended tax_return accountant mistakenly believed that an exception to the deadline to elect to report a casualty_loss attributable to a federally_declared_disaster in the immediately preceding year applied for losses resulting from disaster and applied the exception to taxpayer’s loss from disaster as a result taxpayer’s amended income_tax return for year1 and original income_tax return for year2 were filed on date4 taxpayer claimed the year2 casualty_loss on the year1 amended tax_return to ease some of the financial obligations associated with restoring the damaged properties taxpayer received a notice from the internal_revenue_service disallowing the claim_for_refund for the year1 amended tax_return because it was received after the date3 deadline for making an election to claim a year2 casualty_loss for disaster on a year1 income_tax return the taxpayer then asked the appeals_office of the internal_revenue_service for reconsideration of the claim disallowance and the appeals_office denied the claim law sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that a taxpayer may elect to take into account any loss occurring in a disaster_area and attributable to a federally_declared_disaster in the taxable_year immediately preceding the taxable_year in which the disaster occurred sec_1_165-11 of the income_tax regulations provides that the election to claim a deduction with respect to a disaster_loss must be made on or before the later of the due_date for filing the income_tax return determined without regard to any extension of time granted the taxpayer for filing such return for the taxable_year in which the disaster actually occurred or the due_date for filing the income_tax return determined with regard to any extension of time granted the taxpayer for filing such plr-145068-10 return for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time to make a regulatory election for requests that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the plr-145068-10 government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_165-11 therefore taxpayer’s request is analyzed under the requirements of sec_301_9100-3 taxpayer provided information and representations to establish that taxpayer satisfies the requirements of sec_301_9100-3 the information and representations made by taxpayer and accountant establish that taxpayer acted reasonably and in good_faith these representations include a taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time of the request for relief and b taxpayer is not using hindsight in requesting relief and none of the specific facts have changed since the due_date for making the election that make the election advantageous furthermore granting an extension will not prejudice the interests of the government taxpayer represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money also the taxable_year in which the regulatory election should have been made is not closed by the period of limitations on assessment accordingly taxpayer is granted an extension of time to make the election available under sec_1_165-11 for the year1 disaster_loss the extension of time shall be for a period of days from the date of this ruling this ruling is limited to the making of the described election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the subject loss_transaction under the provisions of any other sections of the code or regulations that may be applicable hereto this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-145068-10 a copy of this letter must be attached to the amended tax_return for the taxable_year in which the described disaster_loss will be taken into account alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely norma c rotunno senior technician reviewer branch office of the associate chief_counsel income_tax accounting
